COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Cox Ventures, Inc. d/b/a/Media, Ink, Relator
Appellate case number:      01-12-00879-CV
Trial court:                Original Proceeding on Petition for Writ of Mandamus from
                            KNG, LLC d/b/a/Texas Direct Bindery & Letterpress v. Cox
                            Ventures, Inc. d/b/a/Media, Ink, No. 1002161 in County
                            Civil Court at Law, No. 1 of Harris County, Texas, the Hon.
                            Debra Ibarra Mayfield presiding.

      On September 28, 2012, relator, Cox Ventures, Inc. d/b/a/ Media, Ink filed a
petition for writ of mandamus and motion for temporary relief. The motion for
temporary relief is GRANTED. Respondent’s September 2 l, 2012 order is STAYED.




Judge’s signature:   /s/Jim Sharp, Jr.

Date:   October 26, 2012